Case 1:18-cv-01568-LB Document 50 Filed 10/31/19 Page 1 of 1 PageID #: 556

                                       TY CLEVENGER
                                            P.O. Box 20753
                                    Brooklyn, New York 11202-0753
 telephone: 979.985.5289                                                   tyclevenger@yahoo.com
 facsimile: 979.530.9523                                                   Texas Bar No. 24034380



 October 31, 2019

 The Honorable Lois Bloom
 United States Magistrate Judge
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

          Re:      Ty Clevenger v. U.S. Department of Justice, et al., Civil Action No. 18-
                   CV-01568 (WFK) (LB)

 Judge Bloom:

         I write in response to the letter filed by Asst. U.S. Attorney Kathleen Mahoney on
 October 31, 2019 (Doc. No. 49). I believe I made it quite clear in the UNNOPPOSED
 MOTION FOR STAY (Doc. No. 48) that my request for a stay was separate from the request
 for judicial notice, and that I had only consulted with Ms. Mahoney regarding the former.

         I did not believe that it was necessary under the local rules to consult with
 opposing counsel regarding a request for judicial notice, but that is certainly the wiser
 and more courteous path, therefore I will consult with Ms. Mahoney on such matters in
 the future. I apologize to the Court and Ms. Mahoney for the confusion.

         With respect to the other arguments in Ms. Mahoney's letter, I believe they
 misunderstand my purpose in making the Court aware of the developments in the two
 D.C. cases. In my response to the Defendant's motion to dismiss, I cited evidence that the
 FBI has been less than forthcoming when responding to information requests. The latest
 events in D.C. merely reinforce that point, particularly as it relates to requests for
 information related to “Russian collusion.”

        I am not arguing that the developments in D.C. prove that the FBI does or does
 not have records pertaining to Seth Rich. Instead, I am suggesting that there is good
 reason for skepticism when the FBI claims it has conducted a reasonable search.

          Respectfully,

          Ty Clevenger


          Ty Clevenger


 cc:      Kathleen Mahoney, Asst. U.S. Attorney
